Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        DETAILED ACTION

1.	This action is responsive to:  an original application filed on 19 May 2020.	
2.	Claims 1-5 are currently pending and claim 1 is independent claim. 

                                         Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 19 May 2020. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

    Priority

4.	Priority claimed from foreign application no. KR10-2017-0179222, filed on 5 November 2020.

   Drawings

5.	The drawings filed on 19 May 2020 are accepted by the examiner. 

                                   Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Lafever et al. (Canadian Publication No. 2929269), hereinafter Lafever.

Regarding claim 1: 
a client terminal configured to allow a user to input and send query content for solving a problem (Lafever, ¶222, ¶258-step 1.).
a relaying and processing server configured to extract and process personal information contained in the query content received from the client terminal, transmit processed query content comprising the processed personal information to a cloud service server (Lafever, ¶018, 278).
and transmit an answer to a query received from the cloud service server to the client terminal (Lafever, ¶220).
and the cloud service server configured to generate the answer to the query by analyzing the processed query content received from the relaying and processing server, and transmit the answer to the query to the relaying and processing server (Lafever, ¶013).
Regarding claim 2:
wherein the relaying and processing server comprises: a personal-information extractor configured to extract common personal-information identification data having a common characteristic pattern and individual personal-information identification data having an individual characteristic pattern from the query content; and a relaying processor configured to process the common personal-information identification data and the individual personal-information identification data extracted by the personal-information extractor, and transmit the processed query content comprising the processed data (Lafever, ¶235, 07)..
Regarding claim 3:
wherein the common personal-information identification data and the individual personal-information identification data extracted by the personal-information extractor is processed by encoding or substitution (Lafever, ¶242).
Regarding claim 4: 
wherein the relaying and processing server further comprises a post verifier configured to extract additional personal-information identification data having a modified characteristic pattern from the query content after transmitting the answer to the query to the client terminal (Lafever, ¶040).
Regarding claim 5: 
further comprising an additional information providing server configured to provide additional information for reinforcing the answer to the query, based on a request of the relaying and processing server (Lafever, ¶0125).

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890